Citation Nr: 1734447	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-08 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran's appeal was previously remanded by the Board in January 2015 for further development.  The matter is now back before the Board.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated on her March 2009 VA Form 9 and March 2009 Hearing Request that she desired to attend a videoconference hearing conducted by a Veterans Law Judge (VLJ) at her local RO.  In January 2015, the Board remanded the Veteran's appeal to schedule her for a hearing.  In February 2016, the Veteran was sent notification of a videoconference hearing scheduled for March 9, 2016.  Prior to the hearing, the Veteran's representative, on behalf of the Veteran, requested that the location of the hearing change from Texas to Arizona, due to the Veteran's relocation.  See March 2016 Third Party Correspondence.  In April 2017, the Veteran was sent notification that her hearing was scheduled for June 6, 2017 at the RO in Phoenix, Arizona.  On June 1, 2017, the Veteran was left a voice message reminding her of her upcoming hearing.  Prior to the hearing, the Veteran contacted the RO to reschedule the hearing, explaining that she had moved and all hearing notifications had been mailed to the incorrect address.  The Veteran's record contains no indication that she has been rescheduled for a hearing before a VLJ, nor is there any indication that she has withdrawn her request.  As such, a remand is warranted to schedule the Veteran for a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and confirm that the address she provided VA in June 2017 is her correct and current address.  Then, schedule the Veteran for a hearing before a VLJ via videoconference.  The RO should notify the Veteran and her representative of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2016), and should associate a copy of such notice with the electronic claims file.  After the hearing, the electronic claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




